UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4338


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW QUINN MASON, a/k/a Q,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00030-JPB-DJJ-2)


Submitted:   March 24, 2010                 Decided:   April 16, 2010


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lary D. Garrett, GARRETT & GARRETT, Moorefield, West Virginia,
for Appellant.   Sharon L. Potter, United States Attorney, Erin
K. Reisenweber, Assistant United States Attorney, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following         a   jury      trial,     Matthew    Quinn     Mason     was

convicted          of   conspiracy        to   retaliate     against     a    witness,    in

violation of 18 U.S.C.A. § 1513(a)(1)(A), (f) (West 2000 & Supp.

2009); aiding and abetting in retaliating against a witness, in

violation of 18 U.S.C. § 1513(a)(1)(A) (2006); and damage to the

property of another in retaliation for testimony, in violation

of 18 U.S.C.A. § 1513(b)(1) (West 2000 & Supp. 2009).                                    The

district       court          sentenced     Mason    to    concurrent        sentences    of

ninety-five months on each count.

               Mason asserts two claims on appeal: 1 (1) the district

court erred in denying his Federal Rule of Criminal Procedure 29

motion for a judgment of acquittal, because the evidence was

insufficient to support his convictions; and (2) the district

court       abused      its     discretion      in   admitting      evidence     of    prior

interactions between Mason and Darryl Clinkscale, the victim in

this       case.        For    the   reasons    that      follow,   we   reject    Mason’s

arguments and affirm.




       1
        At the beginning of his brief, Mason indicates that he
also appeals the jury instructions issued by the district court.
However, he does not provide any argument pertaining to this
issue in the body of his brief.          See Fed. R. App. P.
28(a)(9)(A). Therefore, we find Mason has waived this issue on
appeal.   See Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d
599, 607 (4th Cir. 2009).



                                                2
                  We review a district court’s decision to deny a Rule

29 motion de novo.               United States v. Midgett, 488 F.3d 288, 297

(4th Cir. 2007).            Where, as here, the motion is based on a claim

of   insufficient          evidence,        “[t]he    verdict      of    a   jury     must    be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                            Glasser v. United

States, 315 U.S. 60, 80 (1942); see United States v. Kellam, 568

F.3d 125, 140 (4th Cir.), cert. denied, 130 S. Ct. 657 (2009).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact       could       accept    as    adequate      and   sufficient        to     support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Delfino, 510 F.3d 468, 471 (4th Cir. 2007)

(quoting United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en banc)) (internal quotation marks omitted).                                  We “can

reverse       a    conviction         on   insufficiency      grounds        only    when    the

prosecution’s failure is clear.”                       United States v. Moye, 454

F.3d       390,    394    (4th   Cir.      2006)    (en    banc)   (internal        quotation

marks omitted).

                  To   satisfy    its      burden    of    proof   in    this       case,    the

Government had to prove that, in retaliation for Clinkscale’s

testimony against Cecil Ray, Jr., 2 Mason: aided and abetted in



       2
        Clinkscale               testified         at   Ray’s 2007  federal                 drug
trafficking trial.                 Ray was         convicted and received a                 life
(Continued)
                                                3
attempting to kill Clinkscale; conspired with at least one other

person to attempt to kill Clinkscale; and damaged Clinkscale’s

property.        See 18 U.S.C. § 1513(a)(1), (b)(1), (f).                      We have

thoroughly reviewed the record and find the evidence supports

Mason’s convictions.               Clinkscale testified that, prior to his

involvement in Ray’s trial, he did not know Mason.                        Clinkscale

further testified to the three (and only three) interactions he

had with Mason prior to the incident underlying this appeal.

These exchanges, which occurred while both men were in custody

immediately         prior     to     Ray’s       trial,     all     centered     around

Clinkscale’s        testimony       against      Ray.       Further,    Mason’s       co-

defendant testified that one of the men who shot at Clinkscale

expressed anger at Clinkscale, because Clinkscale had “told on”

Ray.

              We    agree    with    the    district      court’s   conclusion     that

“the   most    and    perhaps       the    only[]   reasonable      inference    to    be

drawn by the jury . . . is that Clinkscale was being pursued and

shot at because he had testified against Cecil Ray.”                          Viewed in

the light most favorable to the Government, we find no clear

failure     in      the     Government’s         evidence    that     would     support

reversal.          See Moye, 454 F.3d at 394 (“[W]here the evidence



sentence, which this court affirmed on appeal.        See United
States v. Ray, 317 F. App’x 346 (4th Cir. 2009) (No. 07-5155).



                                             4
supports      differing     reasonable        interpretations,          the     jury   will

decide which interpretation to accept.”).

              Mason next asserts that the district court abused its

discretion in admitting Clinkscale’s testimony pertaining to his

three prior exchanges with Mason. 3                 This court reviews a district

court’s evidentiary rulings for an abuse of discretion.                            United

States v. Basham, 561 F.3d 302, 325 (4th Cir. 2009) (stating

standard of review).            An abuse of discretion occurs when “the

district      court     judge   acted         arbitrarily         or   irrationally      in

admitting      evidence.”       Id.      at       326    (internal     quotation       marks

omitted).        Rule      404(b)   of        the       Federal    Rules   of    Evidence

prohibits the admission of evidence of “other crimes, wrongs, or

acts” solely to prove a defendant’s bad character, but “[s]uch

evidence . . . may ‘be admissible for other purposes, such as

proof    of     motive,      opportunity,           intent,       preparation,         plan,

knowledge, identity, or absence of mistake or accident.’”                               Id.

(quoting      Fed.    R.   Evid.    404(b)).             For   such    evidence    to    be

admissible under Rule 404(b), it “must be (1) relevant to an


     3
       Mason first challenges the timeliness of the Government’s
notice regarding its intent to proffer this evidence. However,
because Mason did not ask for a continuance based on the late
notice, he will not be heard to complain of it now. Relatedly,
Mason asserts that the late disclosure of this evidence violated
Federal Rule of Criminal Procedure 16. However, the evidence at
issue simply does not implicate Rule 16.    See Fed. R. Crim. P.
16(a)(1)(A)-(G).



                                              5
issue other than character; (2) necessary; and (3) reliable.”

Id.     (internal   quotation     marks       omitted).         In    addition,     the

evidence must be more probative than prejudicial.                           Id. (citing

Fed. R. Evid. 403).

             Assuming,     as    the   district         court        did,    that   the

challenged evidence constituted 404(b) material, there was no

abuse of discretion in admitting it.                  Mason’s basic defense was

that he participated in this crime for no reason.                            Therefore,

evidence of Mason’s prior interactions with Clinkscale, which

established Mason’s knowledge of Clinkscale’s role as a federal

witness, was admissible because it was relevant and probative of

an issue other than Mason’s character.

            For these reasons, we affirm Mason’s convictions and

sentence.       We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented       in     the    materials

before    the    court   and    argument      would    not   aid      the    decisional

process.

                                                                               AFFIRMED




                                          6